IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-51093
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GREGORY ALLEN LININGHAM,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. W-93-CR-83-1
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Gregory Allen Liningham, a federal prisoner (# 60684-080),

has filed a motion requesting leave to appeal in forma pauperis

(“IFP”) following the district court’s order striking his

pro se postconviction motion, his fourth such motion, from the

record as frivolous and improperly filed.     This court may

authorize Liningham to proceed IFP on appeal only if he is

economically eligible and his appeal is not frivolous.     Jackson

v. Dallas Police Dep’t, 811 F.2d 260, 261 (5th Cir. 1986).     In

his latest postconviction action, a transparent effort to avoid

28 U.S.C. § 2255’s prohibitions against untimely and successive

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-51093
                                 -2-

motions to vacate, Liningham asserts that various federal

officials fraudulently prosecuted and convicted him in 1993 in

order to punish him for failing to pay tax penalties to the

Internal Revenue Service.   Liningham’s arguments are completely

unsupported by any reference to specific facts, and his latest

postconviction motion is an “unauthorized” and “meaningless” one

over which the district court lacked jurisdiction.   See United

States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).   The appeal is

without arguable merit, and we DENY IFP and DISMISS THE APPEAL AS

FRIVOLOUS.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS.